Case 3:20-cv-00299-JPG Document 23 Filed 03/11/21 Page 1 of 1 Page ID #1104




                     I IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DWAYNE DOBSON,
 Plaintiff,

 v.                                                               Case No. 20–CV–00299–JPG

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                       JUDGMENT

      This matter having come before the Court, and the Court having reached a decision,

      IT IS HEREBY ORDERED AND ADJUDGED that Defendant Commissioner of Social

Security’s benefits decision is AFFIRMED.



Dated: Thursday, March 11, 2021                  MARGARET M. ROBERTIE
                                                 CLERK OF COURT

                                                 s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
